DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Status of Claims
Claims 2, 9, 16 are canceled.
Claims 21-23 are new.
Claims 1, 3-8, 10-15, 17-23 are pending, ALLOWED, and have been examined.
This action is in reply to the papers filed on 06/02/2022.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 03/25/2022, has/have been considered by the Examiner and made of record in the application file.
Amendment
The present Office Action is based upon the original patent application filed on 11/30/2020 as modified by the amendment filed on 06/02/2022.

Claim Rejections - 35 USC §101 - Withdrawn 
Per Applicant’s amendments and arguments and considering the new guidance in the 2019 PEG, the rejections are withdrawn. Specifically, in Applicant’s Remarks (dated 03/17/2022, pgs. 11-20), Applicant traverses the 35 USC §101 rejections arguing that the amended claims recite new limitations that are not abstract, amount to significantly more, are directed to a practical application, etc… In support of their arguments, Applicant cites to the following recent Fed. Cir. court cases (i.e., Berkheimer, Alice/Mayo, etc…).
Reasons For Allowance
Prior-Art Rejection withdrawn
Claims 1, 3-8, 10-15, 17-23 are allowed. The closest prior art (See PTO-892, Notice of References Cited) does not teach the claimed: 1. (Currently Amended) A method for executing an electronic transaction using a digital wallet, comprising: receiving, from an electronic transaction browser in a user computing device, a guest checkout request and electronic transaction data, the electronic transaction data including user data; determining, by a digital wallet system, whether a user is enrolled in the digital wallet system; upon determining the user is not enrolled in the digital wallet system, authorizing, by the digital wallet system, an electronic transaction based on the electronic transaction data; upon authorizing the electronic transaction, initiating, by the digital wallet system, a digital wallet enrollment; storing, by the digital wallet system, the user data in a database of the digital wallet system; transmitting, by the digital wallet system, a verification request to the electronic transaction browser: receiving, by the digital wallet system, a verification response from the electronic transaction browser; generating, by the digital wallet system, a presentation of a digital wallet enrollment status message based on the verification response in a digital wallet interface; generating, by the digital wallet system, an encrypted token based, at least in part, on the electronic transaction data for authenticating and authorizing the electronic transaction, wherein the encrypted token is unique per electronic transaction; determining, by the digital wallet system, the electronic transaction data includes a merchant payment token; and exchanging, by the digital wallet system, the encrypted token with the merchant payment token, whereupon the digital wallet system transmits the exchanged merchant payment token with the authentication and authorization request to a transaction system.
The prior-art teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight. The closest prior-art (Laracey 2013/0317928, Malik et al. 2017/0357976, Sarin 2018/0047016, Dryer et al. 2012/0290376, von Behren et al. 2012/0166333, Behren et al. 2012/0166333, Huesch et al. 2015/0254672) teach the features as disclosed in Final Rejection (04/04/2022), however, these cited references do not teach and the prior-art does not teach at least the following:
1. (Currently Amended) A method for executing an electronic transaction using a digital wallet, comprising: … receiving, by the digital wallet system, a verification response from the electronic transaction browser; generating, by the digital wallet system, a presentation of a digital wallet enrollment status message based on the verification response in a digital wallet interface; generating, by the digital wallet system, an encrypted token based, at least in part, on the electronic transaction data for authenticating and authorizing the electronic transaction, wherein the encrypted token is unique per electronic transaction; determining, by the digital wallet system, the electronic transaction data includes a merchant payment token; and exchanging, by the digital wallet system, the encrypted token with the merchant payment token, whereupon the digital wallet system transmits the exchanged merchant payment token with the authentication and authorization request to a transaction system.

Examiner’s Response to Arguments
Per Applicants’ amendments/arguments, the rejections are withdrawn.

Examiner’s Response: Claim Rejections – 35 USC §101
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping 35 USC 101 rejection including Applicant’s amendments, arguments, lack of abstract idea, and practical integration.

Examiner’s Response: Claim Rejections – 35 USC § 103
Per Applicants’ amendments/arguments, the rejections are withdrawn. See notes above for additional reasoning and rationale for dropping prior-art rejection including Applicant’s amendments and arguments and unique combination of features and elements not taught by the prior-art without hindsight reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
PERTINENT PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huesch et al. 2015/0254672 [0246] In some embodiments, online banking authentication may require the user to provide an expected Transaction Authentication Number (TAN) for authentication. A TAN may serve as a temporary, single-use password which supplements the authorization performed by the issuing bank when the user logged into their online banking account and thus provides two-factor authentication.
Malhotra et al. 2017/0364918 [0101 – browser or mobile app… collecting user data during checkout process] The card acceptance interface for a remote transaction (such as an in-app transaction or an online transaction) may be a browser or mobile application utilizing manual entry of the token or other transaction information or the token may be supplied via a digital wallet. In such remote transactions, the user may provide payment credentials and other transaction-related information (name, billing address, shipping address, etc.) to complete the transaction either during the checkout process or with the information having been stored during enrollment (e.g., via a digital wallet). Thus, via the merchant device a digital wallet acceptance interface may be invoked, with user/customer authentication or with the customer pre-authenticated. The digital wallet provider may evaluate the payment credentials, and if the same are tokenized, may call a detokenization service provided by a Token Service Provider. The digital wallet provider may then determine the originator PSP (O-PSP) computer 204 and builds and submits a transaction request message to the O-PSP computer. The O-PSP computer evaluates the message and authenticates the consumer credentials and then forwards the message and transaction details to the payment switch/network for processing. The payment switch/network then submits the transaction data and any other data associated with the transaction to the fraud platform 602 for analysis, and receives a recommended decision score. In some embodiments, the payment switch/network may evaluate the recommended decision score and determine whether or not the transaction is likely legitimate or fraudulent. If fraudulent, the payment switch/network may then transmit a decline message to the O-PSP computer. However, if the transaction is likely legitimate, then the payment switch/network transmits the transaction data and a transaction request message to the beneficiary PSP (B-PSP) computer. The B-PSP computer evaluates the message, checks the validity of the beneficiary account, authorizes the transaction request message and posts the transaction (immediately or at a later point in time) against the beneficiary account. The B-PSP computer returns a response message to the O-PSP computer via the payment/switch network (EFT network). In some embodiments, the O-PSP computer may return the response message to the merchant via the payment card network and/or via the digital wallet provider. In such a case, the merchant may also receive other information such as billing address, shipping address, and loyalty account information in addition to a payment confirmation message.
Malhotra et al. 2017/0364918 [0101 - information having been stored during enrollment (e.g., via a digital wallet)…] The card acceptance interface for a remote transaction (such as an in-app transaction or an online transaction) may be a browser or mobile application utilizing manual entry of the token or other transaction information or the token may be supplied via a digital wallet. In such remote transactions, the user may provide payment credentials and other transaction-related information (name, billing address, shipping address, etc.) to complete the transaction either during the checkout process or with the information having been stored during enrollment (e.g., via a digital wallet). Thus, via the merchant device a digital wallet acceptance interface may be invoked, with user/customer authentication or with the customer pre-authenticated. The digital wallet provider may evaluate the payment credentials, and if the same are tokenized, may call a detokenization service provided by a Token Service Provider. The digital wallet provider may then determine the originator PSP (O-PSP) computer 204 and builds and submits a transaction request message to the O-PSP computer. The O-PSP computer evaluates the message and authenticates the consumer credentials and then forwards the message and transaction details to the payment switch/network for processing. The payment switch/network then submits the transaction data and any other data associated with the transaction to the fraud platform 602 for analysis, and receives a recommended decision score. In some embodiments, the payment switch/network may evaluate the recommended decision score and determine whether or not the transaction is likely legitimate or fraudulent. If fraudulent, the payment switch/network may then transmit a decline message to the O-PSP computer. However, if the transaction is likely legitimate, then the payment switch/network transmits the transaction data and a transaction request message to the beneficiary PSP (B-PSP) computer. The B-PSP computer evaluates the message, checks the validity of the beneficiary account, authorizes the transaction request message and posts the transaction (immediately or at a later point in time) against the beneficiary account. The B-PSP computer returns a response message to the O-PSP computer via the payment/switch network (EFT network). In some embodiments, the O-PSP computer may return the response message to the merchant via the payment card network and/or via the digital wallet provider. In such a case, the merchant may also receive other information such as billing address, shipping address, and loyalty account information in addition to a payment confirmation message.
Nair 2019/0347431 [0014 - an account where a user may establish a digital wallet of authorized financial resources used to conduct electronic transaction processing] Device data and/or application processes that an owner of the user device and/or data/processes would like to secure from theft or malicious use may include a digital wallet associated with an account used by a user with an online transaction processing service, such as PayPal®. A service provider may provide an account where a user may establish a digital wallet of authorized financial resources used to conduct electronic transaction processing. The user may be required to provide identification information to establish the account, such as personal information for a user, business or merchant information for an entity, or other types of identification information including a name, address, and/or other information. The user may also be required to provide financial information, including payment card (e.g., credit/debit card) information, bank account information, gift card information, and/or benefits/incentives, which may be used to provide or receive funds. In order to create an account, the user may be required to select an account name and/or provide authentication credentials, such as a password, personal identification number (PIN), answers to security questions, and/or other authentication information. Furthermore, the service provider may provide digital wallet services, which may offer financial services to send, store, and receive money, process financial instruments, and/or provide transaction histories. Once an account is created, the user's personal and/or financial information may be used to generate a digital wallet used for electronic transaction processing through the account. A token associated with the digital wallet may be issued to the device of the user, where the token may include data (which may be encrypted) allowing the service provider to identify the user and authenticate the user. In other embodiments, other types of service providers, applications, online transaction processors, social networking and/or social posting/microblogging platforms, or other entities may provide secure data that is stored on the user device and/or accessible to the user device.
Mohammed et al. 2019/0333055 [0005] In some embodiments, the initiating computer is a digital wallet computer or a resource provider computer. In some embodiments, the initiating computer is a resource provider computer or a digital wallet computer, and the token service computer is in communication with a transaction processing computer, wherein the method further includes receiving, by the transaction processing computer and from the resource provider computer, an authorization request message comprising a transaction amount, the token, and the token authentication verification value; validating, by the transaction processing computer, the user authentication verification value and the token authentication verification value; modifying, the authorization request message to include a real account identifier associated with the token; transmitting, by the transaction processing computer, the authorization request message comprising the real account identifier to an authorizing entity computer for authorization; receiving, by the transaction processing computer and from the authorizing entity computer, an authorization response message; and transmitting, by the transaction processing computer, the authorization response message to the resource provider computer.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682




Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976; in further view of Sarin 2018/0047016; in even further view of Dryer et al. 2012/0290376.
Regarding Claim 1. (Currently amended) Laracey 2013/0317928 teaches A method for executing an electronic transaction using a digital wallet (Laracey 2013/0317928 [0013 – digital wallet] As used herein, the term "digital wallet" is used to refer to an electronic repository of payment or other account information such as, for example, a mobile payment application that accesses account information stored at one or more central repositories. For example, one form of digital wallet that may be used with desirable results in conjunction with embodiments of the present invention is the digital wallet (or mobile payment application) shown and described in our co-pending and commonly assigned U.S. patent application Ser. No. 13/768,156 and U.S. Pat. No. 8,380,177, the contents of each of which are hereby incorporated by reference in their entirety for all purposes. Those skilled in the art, upon reading the following disclosure, will appreciate that embodiments of the present invention may be used with desirable results in conjunction with other "digital wallet" technologies such as, for example, electronic wallets accessible online (such as, for example, the Google.RTM. Wallet, PayPal.RTM., V.ME from Visa.RTM. or the like). For example, a wallet accessible online (e.g., via a Web browser) may be referred to as a "browser wallet", while a wallet accessible through a mobile application may be referred to as a "mobile wallet". Some wallets may be accessible through both a mobile application as well as a browser. For convenience and ease of exposition, each of these wallets may be referred to herein as a "digital wallet".), comprising: receiving, from an electronic transaction browser in a user computing device (Laracey 2013/0317928 [0013 - a wallet accessible online (e.g., via a Web browser) may be referred to as a "browser wallet", while a wallet accessible through a mobile application may be referred to as a "mobile wallet". Some wallets may be accessible through both a mobile application as well as a browser.] As used herein, the term "digital wallet" is used to refer to an electronic repository of payment or other account information such as, for example, a mobile payment application that accesses account information stored at one or more central repositories. For example, one form of digital wallet that may be used with desirable results in conjunction with embodiments of the present invention is the digital wallet (or mobile payment application) shown and described in our co-pending and commonly assigned U.S. patent application Ser. No. 13/768,156 and U.S. Pat. No. 8,380,177, the contents of each of which are hereby incorporated by reference in their entirety for all purposes. Those skilled in the art, upon reading the following disclosure, will appreciate that embodiments of the present invention may be used with desirable results in conjunction with other "digital wallet" technologies such as, for example, electronic wallets accessible online (such as, for example, the Google.RTM. Wallet, PayPal.RTM., V.ME from Visa.RTM. or the like). For example, a wallet accessible online (e.g., via a Web browser) may be referred to as a "browser wallet", while a wallet accessible through a mobile application may be referred to as a "mobile wallet". Some wallets may be accessible through both a mobile application as well as a browser. For convenience and ease of exposition, each of these wallets may be referred to herein as a "digital wallet". [0044 – computing devices] The wallet enrollment system 300 may include one or more components that are deployed at a merchant location or at other locations where consumers are located and wish to enroll to participate in a digital wallet program. For example, a wallet enrollment system 300 may include an enrollment device 304 which is located at customer service counters at merchant locations, at bank branches, at events, or the like. Pursuant to some embodiments, a wallet enrollment system 300 may include a legacy payment terminal 302 (such as a electronic cash register, a point of sale terminal or the like). Pursuant to some embodiments, the wallet enrollment system 300 leverages the processor and communications of the legacy payment terminal 302. An enrollment device 304 is in communication with the legacy payment terminal 302. The enrollment device 304 may be, for example, a computing device with a touch screen display interface, such as a tablet computing device (e.g., such as an Apple.RTM. iPad, or a device using the Android.RTM. or Microsoft.RTM. Windows operating systems). In some embodiments, the enrollment device 304 may have a keypad or other data entry device (in addition to or instead of a touch screen).), a guest checkout request and electronic transaction data, the electronic transaction data including user data (Laracey 2013/0317928 [0011 - information may be obtained during a purchase transaction at a merchant in which the user presents a traditional credit card (or other payment device) to a merchant at a point of sale] Embodiments of the present invention relate to systems, methods, processes, computer program code, and means for creating digital wallets for users. In some embodiments, digital wallets are created, at least in part, on information obtained from payment transactions conducted by users. For example, in some embodiments, a seed data record in a digital wallet system may be created for a user based on information obtained during a payment transaction conducted by that user. For example, the information may be obtained during a purchase transaction at a merchant in which the user presents a traditional credit card (or other payment device) to a merchant at a point of sale (in person at a physical point of sale or remotely in a mail order, telephone or Internet transaction). In some embodiments, payment details and user information obtained during the purchase transaction may be transmitted to a wallet enrollment system for use in creating a seed data record in a digital wallet system. Additional details may be provided by the user at a later time (e.g., in response to a notification message transmitted by the digital wallet system to the user). In this way, embodiments allow the creation of digital wallets on behalf of users efficiently and securely. Further, embodiments provide merchants and other entities with the ability to market and encourage use of digital wallets by prompting them to enroll while at a point of sale. In this way, merchants can dramatically accelerate consumer adoption of digital wallets. [0016 - this permission or acceptance is obtained at the point of sale (e.g., by presenting a message to the customer on a customer facing point of sale device, such as that shown and described below in conjunction with FIG. 5). In some embodiments, the customer permission or acceptance includes the receipt of a contact method for the customer, such as, for example, a mobile telephone number, an email address or the like] Pursuant to embodiments of the present invention, several things occur at this point in the transaction. First, data from the payment card (e.g., such as magnetic stripe data read from Track 1 and/or Track 2 of the card) are used to establish a traditional payment authorization request (for submission to a payment network for processing of the transaction). Further, pursuant to some embodiments, the same (or similar) data from the payment card is used to establish a wallet registration request message. This wallet registration request message can be initiated by the point of sale terminal or it can be initiated elsewhere in the authorization processing network (e.g., such as at an acquirer, an issuer, a merchant processor, a gateway, or in the payment network itself). In some embodiments, generation (and transmission) of the wallet registration request message may require permission or acceptance by the customer. In some embodiments, this permission or acceptance is obtained at the point of sale (e.g., by presenting a message to the customer on a customer facing point of sale device, such as that shown and described below in conjunction with FIG. 5). In some embodiments, the customer permission or acceptance includes the receipt of a contact method for the customer, such as, for example, a mobile telephone number, an email address or the like.); determining, by a digital wallet system, whether a user is enrolled in the digital wallet system (Laracey 2013/0317928 [0017] Once acceptance or permission is obtained, the wallet registration request message is transmitted to a wallet enrollment system for further processing. In situations where the customer does not currently have a digital wallet, the wallet enrollment system provisions or creates a digital wallet on behalf of the customer. The provisioning of the digital wallet includes associating the received payment card data (e.g., from Track 1 and/or Track 2 of the payment card or the like) with the customer's digital wallet. In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like. Once the digital wallet is provisioned, information is transmitted from the wallet enrollment system (or from a system under control of the wallet enrollment system) to the customer (using the contact method provided by the customer) with instructions for accessing the newly provisioned digital wallet. In this manner, embodiments allow customers to easily register or associate payment card information with a wallet (as well as to create a new digital wallet). For example, in some embodiments, upon electronically or otherwise collecting (including by manual keypad entry) payment account information from a payment card, the account data is not only transmitted via traditional channels to a payment processor, but given customer approval, is also transmitted to a wallet enrollment system to initiate the account creation process.); upon determining the user is not enrolled in the digital wallet system (Laracey 2013/0317928 [Fig. 5 – GUI to create a mobile or digital wallet account (implication is that a determination is made that user is not currently enrolled in the digital wallet system and thus the user is prompted during a transaction to enroll)]), authorizing, by the digital wallet system, an electronic transaction based on the electronic transaction data (Laracey 2013/0317928 [0028 - generates and transmits a payment authorization request (including the data read from the payment card 102 as well as transaction details associated with the purchase transaction conducted between the cardholder and the merchant) to a payment processor] Once the user has accepted the offer to create or update a digital wallet using information associated with the payment card 102, the merchant system 106 generates and transmits a payment authorization request (including the data read from the payment card 102 as well as transaction details associated with the purchase transaction conducted between the cardholder and the merchant) to a payment processor 108 using a traditional processing network connection 107. For example, the merchant system 106 may post data to a payment gateway or otherwise transmit payment card and transaction data to a payment processor 108 for payment processing in a conventional manner.); upon authorizing the electronic transaction, initiating, by the digital wallet system, a digital wallet enrollment (Laracey 2013/0317928 [0029 – transaction data used in digital wallet enrollment] Pursuant to embodiments of the present invention, the merchant system 106 also transmits (or causes the transmission of) payment card information and cardholder contact information (such as a mobile phone number, an email address, or the like) to a wallet enrollment system 114 over a network connection 110. For example, the payment card and contact information may be formed in a wallet request message and transmitted to the wallet enrollment system 114 via a secure API or the like. In some embodiments, the wallet request message is generated by an entity other than the merchant system 106. For example, in some embodiments, the merchant system 106 may flag those transactions in which a cardholder has opted in to allowing the payment card to be used in a wallet registration process pursuant to the present invention. The flag may be set in one or more fields such that a payment processor 108 associated with the merchant system 106 may identify those transactions in which the cardholder has opted in to permitting use of the payment card to be used in an wallet registration process, and then the payment processor 108 may generate a wallet request message which is transmitted to wallet enrollment system 114 for enrollment processing. In some embodiments, both a flag (or other data element) indicating customer consent as well as data identifying a customer contact method may be provided. For example, the customer contact method may include information identifying a preferred method by which the customer wishes to be contacted once the digital wallet has been provisioned by wallet enrollment system 114 (e.g., such as a mobile phone number, an email address, or the like). [0017 - transmitted to a wallet enrollment system to initiate the account creation process] Once acceptance or permission is obtained, the wallet registration request message is transmitted to a wallet enrollment system for further processing. In situations where the customer does not currently have a digital wallet, the wallet enrollment system provisions or creates a digital wallet on behalf of the customer. The provisioning of the digital wallet includes associating the received payment card data (e.g., from Track 1 and/or Track 2 of the payment card or the like) with the customer's digital wallet. In some embodiments the actual payment account information (such as the primary account number or "PAN" and other sensitive information) is stored in a secure manner and associated with the digital wallet using a proxy identifier or the like. Once the digital wallet is provisioned, information is transmitted from the wallet enrollment system (or from a system under control of the wallet enrollment system) to the customer (using the contact method provided by the customer) with instructions for accessing the newly provisioned digital wallet. In this manner, embodiments allow customers to easily register or associate payment card information with a wallet (as well as to create a new digital wallet). For example, in some embodiments, upon electronically or otherwise collecting (including by manual keypad entry) payment account information from a payment card, the account data is not only transmitted via traditional channels to a payment processor, but given customer approval, is also transmitted to a wallet enrollment system to initiate the account creation process.); storing, by the digital wallet system, the user data in a database of the digital wallet system (Laracey 2013/0317928 [0003 - digital wallet stores information about the user] Many card-less, online or mobile transaction systems require that users register one or more payment devices or accounts with a so-called "digital wallet". The digital wallet stores information about the user and the payment device(s), allowing the payment device(s) to be used in transactions involving the digital wallet. Unfortunately, adoption of such digital wallets requires that users enroll or otherwise provide information to the entity operating the digital wallet (including payment card details, user details, and the like). For example, some digital wallets require the user to navigate a Web browser to a wallet enrollment website, enter a portion of the data associated with a plastic payment card (or other payment account) into an enrollment form, and provide other authenticating information. This process can be time consuming, error prone, subject to fraud, and inconvenient for potential users. [0011 - seed data record in a digital wallet system may be created for a user based on information obtained during a payment transaction conducted by that user] Embodiments of the present invention relate to systems, methods, processes, computer program code, and means for creating digital wallets for users. In some embodiments, digital wallets are created, at least in part, on information obtained from payment transactions conducted by users. For example, in some embodiments, a seed data record in a digital wallet system may be created for a user based on information obtained during a payment transaction conducted by that user. For example, the information may be obtained during a purchase transaction at a merchant in which the user presents a traditional credit card (or other payment device) to a merchant at a point of sale (in person at a physical point of sale or remotely in a mail order, telephone or Internet transaction). In some embodiments, payment details and user information obtained during the purchase transaction may be transmitted to a wallet enrollment system for use in creating a seed data record in a digital wallet system. Additional details may be provided by the user at a later time (e.g., in response to a notification message transmitted by the digital wallet system to the user). In this way, embodiments allow the creation of digital wallets on behalf of users efficiently and securely. Further, embodiments provide merchants and other entities with the ability to market and encourage use of digital wallets by prompting them to enroll while at a point of sale. In this way, merchants can dramatically accelerate consumer adoption of digital wallets. [0019] In some embodiments, when a payment card is added (e.g., in response to a wallet registration request message) to a new (or existing) digital wallet, the payment card record in the wallet is considered to be a "seed" or partial record, and additional steps may be required from the customer to complete the information about the payment card in the wallet (e.g., to verify the customer's ownership of the account, to provide usage rules, to provide name, address and other contact information, or the like). In some embodiments, the contact method provided by the customer may be used to communicate information to the customer to obtain the additional information required to complete the record. As used herein, the term "seed record" will be used to refer to payment account data associated with a digital wallet which requires additional information from a holder of the payment account. While the term "record" is used, it is not intended to imply that a single record or field of a database or data table contains the information--instead, the term "record" is used merely for convenience and ease of exposition, and is intended to refer to any data storage technique in which data associated with an account may be stored in association with a digital wallet. [0040 – wallet database] At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. As used herein, the term "seed record" generally refers to a partial record that either requires additional information to be a complete record for use (e.g., such as additional user information or additional payment account information) or that requires verification or confirmation by the user. In some embodiments, a seed record may be created for an existing user, where the seed record may be associated with an existing digital wallet associated with a current user, and the seed record includes payment account information for a new payment account to be associated with the user. For example, a user who has already established an existing digital wallet with payment account details for a Visa.RTM. credit card, and who is conducting a purchase transaction using a MasterCard.RTM. debit card may have details of the MasterCard debit card added as a seed record associated with his existing digital wallet account. In this manner, embodiments allow users to easily, securely and accurately add payment account details to their digital wallet.); transmitting, by the digital wallet system, a verification request to the electronic transaction browser (Laracey 2013/0317928 [0028 - transmits a payment authorization request (including the data read from the payment card 102 as well as transaction details associated with the purchase transaction conducted between the cardholder and the merchant) to a payment processor] Once the user has accepted the offer to create or update a digital wallet using information associated with the payment card 102, the merchant system 106 generates and transmits a payment authorization request (including the data read from the payment card 102 as well as transaction details associated with the purchase transaction conducted between the cardholder and the merchant) to a payment processor 108 using a traditional processing network connection 107. For example, the merchant system 106 may post data to a payment gateway or otherwise transmit payment card and transaction data to a payment processor 108 for payment processing in a conventional manner. [0041] Processing continues at 208 where the user is notified of the creation of the seed record. For example, this notification may be transmitted to the user as an email message, as a text message, as a phone call or the like, prompting the user to verify details in the seed record and to add any additional data needed to convert the seed record to an active record. This notification may be used as a security mechanism to ensure that the user authorized the creation of the seed record, to verify details, and/or to collect additional information. The notification may provide the user with instructions to verify/add details, such as a URL the user needs to visit, a phone number to call, or the like.); receiving, by the digital wallet system, a verification response from the electronic transaction browser (Laracey 2013/0317928 [0033 - wallet enrollment system 114 may send a notification message to the user] Subsequent to creating the seed digital wallet account, the wallet enrollment system 114 may send a notification message to the user (using the contact preference information provided by the user). For example, the system 114 may cause a text message 118 to be sent to the user's mobile device 122 with a link to install a mobile wallet application. The user will select this link and install the mobile application in order to complete the registration process. In other embodiments, the wallet enrollment system may use an email message 124 to send to prompt users of a mobile phone or a personal computer 130 to complete their registration and/or install the mobile application. [0040] At 206, the wallet enrollment system 114 receives the information and creates a seed record in a wallet database on behalf of the user. As used herein, the term "seed record" generally refers to a partial record that either requires additional information to be a complete record for use (e.g., such as additional user information or additional payment account information) or that requires verification or confirmation by the user. In some embodiments, a seed record may be created for an existing user, where the seed record may be associated with an existing digital wallet associated with a current user, and the seed record includes payment account information for a new payment account to be associated with the user. For example, a user who has already established an existing digital wallet with payment account details for a Visa.RTM. credit card, and who is conducting a purchase transaction using a MasterCard.RTM. debit card may have details of the MasterCard debit card added as a seed record associated with his existing digital wallet account. In this manner, embodiments allow users to easily, securely and accurately add payment account details to their digital wallet. [0042] Processing continues at 210 where additional data and/or verification details are received from the user, and the seed record is converted to an active record in the wallet enrollment system 114. In some embodiments, the additional data obtained at 210 may include information identifying a mobile wallet payment application. For example, in some embodiments, an application may be downloaded onto a user's mobile device which allows the user to conduct transactions using the digital wallet. Processing at 210 may include associating information with the specific application (including information identifying the mobile device on which the application has been installed) with the payment information from the seed record.); generating, by the digital wallet system, a presentation of a digital wallet enrollment status message based on the verification response in a digital wallet interface (Laracey 2013/0317928 [0020 - Once the initial account setup is completed, the wallet enrollment system sends an email, text message or otherwise notifies the user that an account has been created in their name] The initial account data including but not limited to customer name, account identification number, expiration date and other necessary information, is used to "seed" the account creation process. Once the initial account setup is completed, the wallet enrollment system sends an email, text message or otherwise notifies the user that an account has been created in their name. This notification includes a link, button or other means of navigating to an application or website for completing the enrollment process. [0054 - mobile wallet installation message may be transmitted to the consumer as an email message (if the consumer provided their email address), as an SMS message, or the like] For example, the mobile wallet installation message may be transmitted to the consumer as an email message (if the consumer provided their email address), as an SMS message, or the like. The mobile wallet installation message may provide a link directing the consumer to download and install the mobile wallet application of the present invention on their mobile device. In some embodiments, the mobile wallet is pre-loaded with information about the consumer's enrolled payment cards. [0055] In some embodiments, the mobile wallet installation message may be presented to the consumer on the display device of the enrollment device 304. For example, a QR code may be generated which encodes a URL to a download location for the mobile wallet application (which may be personalized for the consumer). The consumer may be prompted to operate their mobile device and scan the QR code to initiate download and installation of the mobile wallet application. [0056] When the mobile wallet application is downloaded onto the consumer's mobile device, an installer may launch the application and prompt the consumer for information to complete the enrollment process. For example, the consumer may be prompted to validate themselves. As one specific validation example, a consumer may be presented with several addresses that may be associated with their payment card(s) (several of which are invalid) and prompted to select their correct address. If the consumer properly identifies their correct address, the consumer is validated and the mobile wallet application installation process may complete and the mobile wallet may be used for use in payment transactions. [0036; 0051 – GUI associated with wallet system]);
Laracey 2013/0317928 may not expressly disclose the claimed features, however, Dryer et al. 2012/0290376 teaches generating, by the digital wallet system, an encrypted token based, at least in part, on the electronic transaction data for authenticating and authorizing the electronic transaction, wherein the encrypted token is unique per electronic transaction (Dryer et al. 2012/0290376 [0024 - authentication token is generated by a mobile wallet application executing on a mobile communication device of a consumer that is in communication with a cloud resource or computer and an electronic payment device of a merchant for use in processing an electronic transaction] FIG. 7 is a block diagram of a system constructed according to one embodiment in which an authentication token is generated by a mobile wallet application executing on a mobile communication device of a consumer that is in communication with a cloud resource or computer and an electronic payment device of a merchant for use in processing an electronic transaction without providing electronic payment data to the merchant;);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the token features as taught by Dryer et al. 2012/0290376. One of ordinary skill in the art would have been motivated to provide unique transaction number and information for documenting the transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Laracey 2013/0317928 may not expressly disclose the following features, however, Sarin 2018/0047016 also teaches generating, by the digital wallet system, an encrypted token based, at least in part, on the electronic transaction data for authenticating and authorizing the electronic transaction, wherein the encrypted token is unique per electronic transaction (Sarin 2018/0047016 [0047 - digital token may be encrypted] Once the amount and other limits for the preauthorized token are determined, preloaded token application 140 may generate the token using the data with account information for the user, such as identifiers necessary for a digital wallet of the user. For example, the preauthorized token may be generated with digital wallet information and limits on use of the digital wallet (e.g., a maximum preauthorized amount for the transactions processed using the preauthorized token) so that the token may identify the account when processing a transaction using the token and allow a payment to be made in accordance with the limits of use of the token from the account. The digital token may be encrypted so that data in the token is not capable of being determined using a third party receiving the token without encryption keys of the user. Once created preloaded token application 140 may load the token to communication device 110 while communication device 110 is in contact with transaction processor server 130 over network 150 for use during networkless transaction processing by communication device 110. Such transaction processing may be done through transaction processing application 132 receive transaction information and the preloaded preauthorized token. Additionally, preloaded token application 140 may hold the value for the amount in escrow during use of the preauthorized token so that the value may be utilized to pay for any transactions processed using the token. Thus, the token may also include data as well as a digital signature from transaction processor server 130 that authenticates the use for use of a set amount of money during offline transaction processing, for example, where merchant device 120 does not have network connectivity to network 150. In such embodiments, merchant device 120 may approve the transaction based on the data and/or digital signature that authorizes the user for use of the preauthorized amount. [0014] Thus, the user and/or the merchant may further be required to establish an account with the service provider in order to engage in transaction processing. The user and/or the merchant may be required to provide personal, business, or other identification information to establish the account, such as a name, address, Employer Identification Number (EIN), and/or other information. The user and/or the merchant may also be required to provide financial information, including payment cards (e.g., credit/debit cards), bank account information, gift cards, and/or benefits/incentives, which may be utilized to provide payments or otherwise engage in processing of another transaction. In order to create an account, the user and/or the merchant may be required to select an account name and/or provide authentication credentials, such as a password, personal identification number (PIN), security questions, and/or other authentication information. The service provider may utilize such information to create the account for the user, and provide the user with a digital wallet to the user that allows for electronic transaction processing. The digital wallet may store the user's financial instruments of the user and allow the user to process transactions through the digital wallet. In this regard, the service provider may provide a digital token, such as a data package, that represents the digital wallet and may approve the digital wallet for processing of a transaction with the service provider to a device that receives the token. Thus, the token may include data identifying the digital wallet (e.g., a token), as well as authentication information including an identifier for user of the digital wallet, which may be encrypted.);
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the encrypted token features as taught by Sarin 2018/0047016. One of ordinary skill in the art would have been motivated to do so in order to authenticate and protect personally identifiable information which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Laracey 2013/0317928 may not expressly disclose the “guest checkout request…” features, however, Malik et al. 2017/0357976 teaches these features as follows (Malik et al. 2017/0357976 [0049 - information may be received from a guest checkout process where the user does not actively establish the account, and instead requests guest checkout] Transaction processing application 140 may correspond to one or more processes to execute modules and associated specialized hardware of service provider server 130 to receive and/or transmit information from communication device 110 for establishing payment accounts, as well as processing and completing of one or more transactions initiated by the user and using the payment account for transaction processing, for example, through use of a digital wallet associated with the payment account having one or more stored payment instruments. In this regard, transaction processing application 140 may correspond to specialized hardware and/or software to establish payment accounts and associated digital wallets, which may be utilized to send and receive payments and monetary transfers and engage in other financial transactions. The user associated with communication device 110 may establish a payment account with transaction processing application 140 by providing personal and/or financial information to service provider server 130 and selecting an account login, password, and other security information. In various embodiments, the financial information may include payment instrument information, such as account numbers. The user may directly provide the required account information, for example, during an account setup process. However, in other embodiments, the information may be received from a guest checkout process where the user does not actively establish the account, and instead requests guest checkout. In such embodiments, the user may not provide a username, password, or other account credentials. Thus, transaction processing application 140 may automatically generate the account for the user based on the received information. A username may be automatically generated, and may be generated using the user name, such as a real first/last name, email address, etc. Additionally, transaction processing application 140 may create a randomly generated password or assign the password as null. Transaction processing application 140 may then use the account for transaction processing. Passwordless token application 132 may be used to provide a token to one or more devices utilizing the account for expedited future authentication. [0051] Passwordless token application 132 may correspond to one or more processes to execute modules and associated specialized hardware of service provider server 130 to generate a token or cookie that allows expedited authentication for a payment account of a user by providing the token or cookie to transaction processing application 140 during transaction processing between the user and a merchant. In this regard, passwordless token application 132 may correspond to specialized hardware and/or software to receive a guest checkout request and an automatically generated account by transaction processing application 140. The automatically generated account may include account credentials, such as an automatically generated username, password, and/or PIN. Passwordless token application 132 may utilize the account credentials to generate a token or cookie with communication device 110, where the token includes encrypted information sufficient to authenticate the user for use of the automatically generated payment account. The token may be stored to communication device 110. The token or cookie may be limited in use by requiring an authentication credential known to the user, such as a PIN or biometric (e.g., fingerprint) during checkout for a transaction using the account for transaction processing. Additionally, where a device requests guest checkout for an already created payment account of the user, for example, if the user uses a new device, passwordless token application 132 may compare received user and/or financial information to stored information for the account and authenticate the user. Passwordless token application 132 may then generate a new token or cookie, refresh a previous token/cookie for use, and communicate the new or refreshed token/cookie to communication device 110. [0067] At step 402, a transaction processing request for a transaction between a user and a merchant, wherein the transaction processing request comprises transaction information for the transaction and user information for the user. The transaction processing request may be received from one of a merchant device for the merchant in the transaction and the communication device for the user in the transaction, and the transaction processing request may be received during a guest checkout process for transaction processing of the transaction without having previously established the account for the user with the service provider system. The transaction processing request may be received from a secure communication channel between the service provider system and the communication device generated during a checkout process entered by the communication device. Thus the transaction processing request may be entered to a checkout interface displayed through a merchant website or dedicated application of the merchant, wherein the checkout interface comprises at least one field for entry of the user information, and wherein the checkout interface is provided by the service provider system to the merchant website or the dedicated application.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the guest checkout request features as taught by Malik et al. 2017/0357976. One of ordinary skill in the art would have been motivated to do so in order to collect information and enroll a user during checkout when user account and personal information are readily available which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
Laracey 2013/0317928 may not expressly disclose the claimed features, however, Dryer et al. 2012/0290376 teaches determining, by the digital wallet system, the electric transaction data includes a merchant payment token (Dryer et al. 2012/0290376 ); and exchanging, by the digital wallet system, the encrypted token with the merchant payment token (Dryer et al. 2012/0290376 [0043] At 204, the authorization token 170 is transmitted from the mobile communication device 110 to the cloud wallet server 140, and at 206, transmitted from the electronic payment device 120 to the payment processor computer 130, which presents the authorization token 170 to the cloud wallet server 140. At 208, the authorization program 143 of the cloud wallet server 140 looks up the received authorization token 170 in the database 146, identifies the associated data 147 of the credit card 111 of the consumer 115 for which the authorization token 170 was generated, and sends the associated credit card data 147 to the payment processor computer 130 at 208, which then processes electronic transaction, updates merchant account 132 and notifies merchant 125 as necessary at 210. Further embodiments and aspects thereof are described with reference to FIGS. 3-11. Embodiments in which the authorization token 170 is generated by the electronic payment device 120 of the merchant 125 are described with reference to FIGS. 3-6, embodiments in which the authorization token 170 is generated by or using the mobile communication device 110 of the consumer 115 are described with reference to FIGS. 7-8, and embodiments in which the authorization token 170 is generated by the cloud wallet server 140 are described with reference to FIGS. 9-10. [0054] According to one embodiment, the authorization token 170 as generated by the merchant's electronic payment device 120 is transmitted to the cloud wallet server 140 through the mobile communication device 140. In other embodiments, the payment application 123 executing on the electronic payment device 120 or the mobile wallet application 113 executing on the mobile communication device 110 transforms or encodes the merchant-generated authorization token. The encoded authorization token 170 may embody or be encoded with transaction data 122, and may be decoded by the cloud wallet server 140 using an appropriate key or decoding mechanism. The ability to encode and decode the authorization data provides for more flexibility and inclusion of additional information associated with the merchant 125 and/or transaction to ensure that the credit card data 147 to be utilized is utilized for payment is for the correct amount, e.g., if the invoice or receipt amount 122 is encoded within or transmitted with the authorization token 170, and that the payment request is for a particular merchant 125 for that specified amount. Further, use of single-use authorization tokens 170 that are dynamically generated for a particular transaction provide for enhanced security compared to systems that assign and utilize the same data or tag to a consumer's mobile communication device 110 since loss or theft of that data or tag may result in fraudulent activity. [0065] In yet another embodiment, the restriction or limitation can be based on an identification (e.g., name or store number) and/or location of the merchant 125 so that the cloud wallet server 140 authorizes use of credit card data 147 for that identified merchant or location. In these embodiments, the authorization token 170 may have been encoded with or transmitted with data specifying that the authorization token 170 is valid for payment made to a particular merchant 125 identified by name, store number, location or other identifying data, and that presentation of the authorization token 170 on behalf of another merchant would not be accepted.),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the token features as taught by Dryer et al. 2012/0290376. One of ordinary skill in the art would have been motivated to provide unique transaction number and information for documenting the transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).
whereupon the digital wallet system transmits the exchanged merchant payment token with the authentication and authorization request to a transaction system.
(Mohammed et al. 2019/0333055 [0005] In some embodiments, the initiating computer is a digital wallet computer or a resource provider computer. In some embodiments, the initiating computer is a resource provider computer or a digital wallet computer, and the token service computer is in communication with a transaction processing computer, wherein the method further includes receiving, by the transaction processing computer and from the resource provider computer, an authorization request message comprising a transaction amount, the token, and the token authentication verification value; validating, by the transaction processing computer, the user authentication verification value and the token authentication verification value; modifying, the authorization request message to include a real account identifier associated with the token; transmitting, by the transaction processing computer, the authorization request message comprising the real account identifier to an authorizing entity computer for authorization; receiving, by the transaction processing computer and from the authorizing entity computer, an authorization response message; and transmitting, by the transaction processing computer, the authorization response message to the resource provider computer.)

Regarding Claim 8. A system comprising: 
one or more computer readable media storing instructions for executing an electronic transaction using a digital wallet; and 
one or more processors configured to execute the instructions to perform operations comprising: 
receiving, from an electronic transaction browser, a guest checkout request and electronic transaction data, the electronic transaction data including user data; 
determining, by a digital wallet system, whether a user is enrolled in the digital wallet system; 
upon determining the user is not enrolled in the digital wallet system, authorizing, by the digital wallet system, an electronic transaction based on the electronic transaction data; 
upon authorizing the electronic transaction, initiating, by the digital wallet system, a digital wallet enrollment; 
storing, by the digital wallet system, the user data in the digital wallet system; 
transmitting, by the digital wallet system, a verification request to the electronic transaction browser; 
receiving, by the digital wallet system, a verification response from the electronic transaction browser; and 
generating, by the digital wallet system, a digital wallet enrollment status message based on the verification response.
Claim 8, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 15. A non-transitory computer-readable medium storing instructions for executing an electronic transaction using a digital wallet, the instructions, when executed by one or more processors, causing the one or more processors to perform operations comprising: 
receiving, from an electronic transaction browser, a guest checkout request and electronic transaction data, the electronic transaction data including user data; 
determining, by a digital wallet system, whether a user is enrolled in the digital wallet system; 
upon determining the user is not enrolled in the digital wallet system, authorizing, by the digital wallet system, an electronic transaction based on the electronic transaction data; 
upon authorizing the electronic transaction, initiating, by the digital wallet system, a digital wallet enrollment; 
storing, by the digital wallet system, the user data in the digital wallet system; 
transmitting, by the digital wallet system, a verification request to the electronic transaction browser; 
receiving, by the digital wallet system, a verification response from the electronic transaction browser; and 
generating, by the digital wallet system, a digital wallet enrollment status message based on the verification response.
Claim 15, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976; in further view of Sarin 2018/0047016; in even further view of Dryer et al. 2012/0290376.  
Regarding Claim 2. (Currently Amended) The method of claim 1, further comprising: Laracey 2013/0317928 may not expressly disclose the claimed features, however, Dryer et al. 2012/0290376 teaches determining, by the digital wallet system, the electric transaction data includes a merchant payment token; and exchanging, by the digital wallet system, the encrypted token with the merchant payment token for payment authentication and authorization (Dryer et al. 2012/0290376 [0043] At 204, the authorization token 170 is transmitted from the mobile communication device 110 to the cloud wallet server 140, and at 206, transmitted from the electronic payment device 120 to the payment processor computer 130, which presents the authorization token 170 to the cloud wallet server 140. At 208, the authorization program 143 of the cloud wallet server 140 looks up the received authorization token 170 in the database 146, identifies the associated data 147 of the credit card 111 of the consumer 115 for which the authorization token 170 was generated, and sends the associated credit card data 147 to the payment processor computer 130 at 208, which then processes electronic transaction, updates merchant account 132 and notifies merchant 125 as necessary at 210. Further embodiments and aspects thereof are described with reference to FIGS. 3-11. Embodiments in which the authorization token 170 is generated by the electronic payment device 120 of the merchant 125 are described with reference to FIGS. 3-6, embodiments in which the authorization token 170 is generated by or using the mobile communication device 110 of the consumer 115 are described with reference to FIGS. 7-8, and embodiments in which the authorization token 170 is generated by the cloud wallet server 140 are described with reference to FIGS. 9-10. [0054] According to one embodiment, the authorization token 170 as generated by the merchant's electronic payment device 120 is transmitted to the cloud wallet server 140 through the mobile communication device 140. In other embodiments, the payment application 123 executing on the electronic payment device 120 or the mobile wallet application 113 executing on the mobile communication device 110 transforms or encodes the merchant-generated authorization token. The encoded authorization token 170 may embody or be encoded with transaction data 122, and may be decoded by the cloud wallet server 140 using an appropriate key or decoding mechanism. The ability to encode and decode the authorization data provides for more flexibility and inclusion of additional information associated with the merchant 125 and/or transaction to ensure that the credit card data 147 to be utilized is utilized for payment is for the correct amount, e.g., if the invoice or receipt amount 122 is encoded within or transmitted with the authorization token 170, and that the payment request is for a particular merchant 125 for that specified amount. Further, use of single-use authorization tokens 170 that are dynamically generated for a particular transaction provide for enhanced security compared to systems that assign and utilize the same data or tag to a consumer's mobile communication device 110 since loss or theft of that data or tag may result in fraudulent activity. [0065] In yet another embodiment, the restriction or limitation can be based on an identification (e.g., name or store number) and/or location of the merchant 125 so that the cloud wallet server 140 authorizes use of credit card data 147 for that identified merchant or location. In these embodiments, the authorization token 170 may have been encoded with or transmitted with data specifying that the authorization token 170 is valid for payment made to a particular merchant 125 identified by name, store number, location or other identifying data, and that presentation of the authorization token 170 on behalf of another merchant would not be accepted.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the token features as taught by Dryer et al. 2012/0290376. One of ordinary skill in the art would have been motivated to provide unique transaction number and information for documenting the transaction which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 9. The system of claim 8, further comprising: generating, by the digital wallet system, a token based on the electronic transaction data.
Claim 9, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 16. The non-transitory computer-readable medium of claim 15, the operations further comprising: generating, by the digital wallet system, a token based on the electronic transaction data.
Claim 16, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976; in further view of Huesch et al. 2015/0254672.
Regarding Claim 3. The method of claim 1, Laracey 2013/0317928 may not expressly disclose the claimed features, however, Huesch et al. 2015/0254672 teaches wherein the guest checkout request comprises a digital wallet enrollment request (Huesch et al. 2015/0254672 [0241] The user may be prompted to activate and register a digital wallet account after checkout if they have paid by card. For example, the user may be provided with an option on a payment confirmation page to store the just-used card details in a digital wallet account so that they may experience a digital wallet-type checkout experience next time they make an appropriate purchase online.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the enrollment request features as taught by Huesch et al. 2015/0254672. One of ordinary skill in the art would have been motivated to do so in order to collect information and enroll a user during checkout when user account and personal information are readily available which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 10. The system of claim 8, wherein the guest checkout request comprises a digital wallet enrollment request.
Claim 10, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 17. The non-transitory computer-readable medium of claim 15, wherein the guest checkout request comprises a digital wallet enrollment request.
Claim 17, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976.
Regarding Claim 4. Laracey 2013/0317928 further teaches The method of claim 1, wherein the user data comprises at least one of an email address or a phone number (Laracey 2013/0317928 [0016] Pursuant to embodiments of the present invention, several things occur at this point in the transaction. First, data from the payment card (e.g., such as magnetic stripe data read from Track 1 and/or Track 2 of the card) are used to establish a traditional payment authorization request (for submission to a payment network for processing of the transaction). Further, pursuant to some embodiments, the same (or similar) data from the payment card is used to establish a wallet registration request message. This wallet registration request message can be initiated by the point of sale terminal or it can be initiated elsewhere in the authorization processing network (e.g., such as at an acquirer, an issuer, a merchant processor, a gateway, or in the payment network itself). In some embodiments, generation (and transmission) of the wallet registration request message may require permission or acceptance by the customer. In some embodiments, this permission or acceptance is obtained at the point of sale (e.g., by presenting a message to the customer on a customer facing point of sale device, such as that shown and described below in conjunction with FIG. 5). In some embodiments, the customer permission or acceptance includes the receipt of a contact method for the customer, such as, for example, a mobile telephone number, an email address or the like. [0020] The initial account data including but not limited to customer name, account identification number, expiration date and other necessary information, is used to "seed" the account creation process. Once the initial account setup is completed, the wallet enrollment system sends an email, text message or otherwise notifies the user that an account has been created in their name. This notification includes a link, button or other means of navigating to an application or website for completing the enrollment process. [0021] Once the customer installs the mobile application or navigates to a Web site associated with the wallet provider, they may or may not be required to enter additional information. At a minimum it is expected the customer will need to create account authentication credentials that may include but are not limited to a username, email address, password, PIN or other identifying information. This information will be used to authenticate further access to the digital wallet to change account information, user profile information or other user data. Those skilled in the art will appreciate there are a number of activities a user may wish to conduct as part of digital wallet account maintenance. [0024] Another advantage is customer convenience. Registering payment accounts can be a time consuming process whether it is entering credit card information, address data for an e-commerce site, or adding account information to an existing alternative payments platform like PayPal. It is widely believed that these existing registration processes are a primary deterrent to using alternative, digital or mobile payment systems. By reducing the enrollment and account creation process to a card swipe and a sharing of contact information (such as a mobile phone number or email address), the time required to register is dramatically reduced for the consumer.).

Regarding Claim 11. The system of claim 8, wherein the user data comprises at least one of an email address or a phone number.
Claim 11, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Regarding Claim 18. The non-transitory computer-readable medium of claim 15, wherein the user data comprises at least one of an email address or a phone number.
Claim 18, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976.
Regarding Claim 5. Laracey 2013/0317928 further teaches The method of claim 1, wherein the verification request includes a one-time password authentication request or a two-factor authentication request (Laracey 2013/0317928 [0025] Another advantage is the reduction of fraud in the digital wallet account creation process. Because physical payment cards are physically swiped at a point of sales system, fraud due to entering a stolen card number--a primary source of e-commerce fraud for example--is eliminated or substantially reduced. Only customers in physical possession of the card itself can initiate the enrollment process as part of a payment transaction. The payment transaction itself also helps reduce fraud in subsequent transactions since a successful payment transaction with no chargeback is a good indicator of valid credential data. Furthermore, the addition of the mobile number or email address adds another "factor" to the authentication process. This also reduces risk since it combines the physical card with an additional credential that can be further validated if necessary. [0034] Once the mobile application is installed, the user will be asked to enter any remaining necessary account information needed to complete the configuration and setup of the digital wallet. For example, the user may be prompted to enter their home address, their billing address, their preferred shipping address, and other contact information (such as alternative phone numbers and email address). Other required information may include additional account credentials, social security number, password selection, password hints and other information. Those skilled in the art will appreciate that other pieces of information may be collected pursuant to the present invention.).

Regarding Claim 12. The system of claim 8, wherein the verification request includes a one-time password authentication request or a two-factor authentication request.
Claim 12, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 
Regarding Claim 19. The non-transitory computer-readable medium of claim 15, wherein the verification request includes a one-time password authentication request or a two-factor authentication request.
Claim 19, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976; in further view of von Behren et al. 2012/0166333. 
Regarding Claim 6. The method of claim 1, further comprising: Laracey 2013/0317928 may not expressly disclose the claimed features, however, von Behren et al. 2012/0166333 teaches generating and displaying, by the digital wallet system, a plurality of transaction options for completing the electronic transaction (von Behren et al. 2012/0166333 [Claim 45 - presenting, by the digital wallet module, on the user device a request to confirm the transaction from the merchant website and to select a payment option to complete the transaction, wherein the payment option is selected from one of a plurality of payment options stored by the digital wallet module] 45. A computer-implemented method for completing an online transaction, comprising: saving, by a digital wallet module resident on a user device, user information to a storage location on the user device, the user information comprising one or more payment options; receiving, by the digital wallet module, authorization for a request from a merchant website to submit payment information from the digital wallet module; establishing, by the digital wallet module, a secure connection with the merchant website in response to receiving authorization for the request to submit payment information from the digital wallet module; receiving, by the digital wallet module, a request for payment information to complete the transaction, the request originating from the merchant website, wherein the digital wallet module executes within the same web browser application as the merchant website; retrieving, by the digital wallet module, user information from the storage location on the user device in response to receiving the request for payment information; presenting, by the digital wallet module, on the user device a request to confirm the transaction from the merchant website and to select a payment option to complete the transaction, wherein the payment option is selected from one of a plurality of payment options stored by the digital wallet module; receiving, by the digital wallet module, confirmation of the transaction and the selection of payment option to complete the transaction from the user device; and transmitting, by the digital wallet module, the selection of payment option to the merchant website.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the plurality of transaction options features as taught by von Behren et al. 2012/0166333. One of ordinary skill in the art would have been motivated to do so in order to provide a user with a plurality of payment options which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 13. The system of claim 8, further comprising: generating and displaying, by the digital wallet system, a plurality of transaction options for completing the electronic transaction.
Claim 13, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976; in further view of von Behren et al. 2012/0166333. 
Regarding Claim 7. The method of claim 6, Laracey 2013/0317928 may not expressly disclose the claimed features, however, von Behren et al. 2012/0166333 teaches wherein the plurality of transaction options for completing the electronic transaction comprises at least one of payment with a credit card account, payment with loyalty points, payment by lending, or payment with a bank account (von Behren et al. 2012/0166333 [0003 – payment option include credit card or checking account] Electronic commerce, such as online shopping, has been increasingly common since the advent of the Internet. Online shopping websites generally provide a user interface for customers to select products to purchase. After the customer has selected products for purchase, the customer typically can choose from multiple payment options to purchase the products. Two conventional payment options generally supported by online merchants are using a financial account (for example, a credit card account or checking account) and using a third party payment processor, such as PAYPAL.RTM. or other processor. [0022 - digital wallet can also store coupons or loyalty reward for use in transactions and can automatically apply the stored coupons during a purchase transaction] The digital wallet can also store coupons or loyalty reward for use in transactions and can automatically apply the stored coupons during a purchase transaction, if appropriate. For example, a coupon for a product may be displayed to a user in response to an Internet search. The user can download the coupon to the digital wallet and store the coupon on the mobile device. The digital wallet can search the coupons during purchases to determine if one or more of the stored coupons may be applied to the purchase. If so, the digital wallet can automatically apply the stored coupon. [0034] The exemplary digital wallet 111 enables storage of one or more payment options that can be used for online purchases and offline purchases. Each payment option can include or be associated with a financial account, such as a credit card account, a debit card account, a checking account, a savings account, a loyalty rewards account, or other type of account that can be used to make a purchase. The digital wallet 111 can store, for each payment option, information associated with the financial account for that payment option. This payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user 101, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user 101. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ground, air, expedited, signature confirmation, or other shipping method). The payment information for each payment option can be maintained by the digital wallet 111 and stored in the data storage unit 113.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the plurality of transaction options features as taught by von Behren et al. 2012/0166333. One of ordinary skill in the art would have been motivated to do so in order to provide a user with a plurality of payment options which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 14. The system of claim 13, wherein the plurality of transaction options for completing the electronic transaction comprises at least one of payment with a credit card account, payment with loyalty points, payment by lending, or payment with a bank account.
Claim 14, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: Laracey 2013/0317928; in view of Malik et al. 2017/0357976; in further view of von Behren et al. 2012/0166333. 
Regarding Claim 20. The non-transitory computer-readable medium of claim 15, the operations further comprising: Laracey 2013/0317928 may not expressly disclose the claimed features, however, von Behren et al. 2012/0166333 teaches generating and displaying, by the digital wallet system, a plurality of transaction options for completing the electronic transaction (von Behren et al. 2012/0166333 [Claim 45 - presenting, by the digital wallet module, on the user device a request to confirm the transaction from the merchant website and to select a payment option to complete the transaction, wherein the payment option is selected from one of a plurality of payment options stored by the digital wallet module] 45. A computer-implemented method for completing an online transaction, comprising: saving, by a digital wallet module resident on a user device, user information to a storage location on the user device, the user information comprising one or more payment options; receiving, by the digital wallet module, authorization for a request from a merchant website to submit payment information from the digital wallet module; establishing, by the digital wallet module, a secure connection with the merchant website in response to receiving authorization for the request to submit payment information from the digital wallet module; receiving, by the digital wallet module, a request for payment information to complete the transaction, the request originating from the merchant website, wherein the digital wallet module executes within the same web browser application as the merchant website; retrieving, by the digital wallet module, user information from the storage location on the user device in response to receiving the request for payment information; presenting, by the digital wallet module, on the user device a request to confirm the transaction from the merchant website and to select a payment option to complete the transaction, wherein the payment option is selected from one of a plurality of payment options stored by the digital wallet module; receiving, by the digital wallet module, confirmation of the transaction and the selection of payment option to complete the transaction from the user device; and transmitting, by the digital wallet module, the selection of payment option to the merchant website.), wherein the plurality of transaction options for completing the electronic transaction comprises at least one of payment with a credit card account, payment with loyalty points, payment by lending, or payment with a bank account (von Behren et al. 2012/0166333 [0003 – payment option include credit card or checking account] Electronic commerce, such as online shopping, has been increasingly common since the advent of the Internet. Online shopping websites generally provide a user interface for customers to select products to purchase. After the customer has selected products for purchase, the customer typically can choose from multiple payment options to purchase the products. Two conventional payment options generally supported by online merchants are using a financial account (for example, a credit card account or checking account) and using a third party payment processor, such as PAYPAL.RTM. or other processor. [0022 - digital wallet can also store coupons or loyalty reward for use in transactions and can automatically apply the stored coupons during a purchase transaction] The digital wallet can also store coupons or loyalty reward for use in transactions and can automatically apply the stored coupons during a purchase transaction, if appropriate. For example, a coupon for a product may be displayed to a user in response to an Internet search. The user can download the coupon to the digital wallet and store the coupon on the mobile device. The digital wallet can search the coupons during purchases to determine if one or more of the stored coupons may be applied to the purchase. If so, the digital wallet can automatically apply the stored coupon. [0034] The exemplary digital wallet 111 enables storage of one or more payment options that can be used for online purchases and offline purchases. Each payment option can include or be associated with a financial account, such as a credit card account, a debit card account, a checking account, a savings account, a loyalty rewards account, or other type of account that can be used to make a purchase. The digital wallet 111 can store, for each payment option, information associated with the financial account for that payment option. This payment information can include a financial account identifier (for example, account number, card number), an expiration date of one or more financial cards associated with the financial account, and a billing address for the account. The payment information can also include information associated with the user 101, such as name, contact information (for example, residential address, phone number, e-mail address), demographic information, or any other suitable information associated with the user 101. The payment information also can include shipping information, such as one or more shipping addresses, preferred shipping provider(s), and preferred shipping method(s) (for example, ground, air, expedited, signature confirmation, or other shipping method). The payment information for each payment option can be maintained by the digital wallet 111 and stored in the data storage unit 113.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Laracey 2013/0317928 to include the plurality of transaction options features as taught by von Behren et al. 2012/0166333. One of ordinary skill in the art would have been motivated to do so in order to provide a user with a plurality of payment options which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).